DETAILED ACTION

Status of Application
Claims 1-20 are pending in the present application.
The Preliminary Amendment filed 10/18/2019 has been entered.

Drawings
The drawings were received on 10/18/2019.  These drawings are acceptable.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al (hereinafter Ryu), U.S. Publication No. 2017/0344301 A1, in view of Jain et al (hereinafter Jain), U.S. Patent No. 10,073,733 B1.
Referring to claim 1, Ryu discloses an integrated circuit device [fig. 1; paragraph 42, system 10 such as a graphics card] comprising: 
circuitry [fig. 1, CPU circuitry within element 11; paragraph 42, “host 11 may be an external processor such as CPU”] disposed on a first integrated circuit die [fig. 1, element 11]; and 
memory circuitry [fig. 1, circuitry within element 100] disposed on a second integrated circuit die [fig. 1, element 100; paragraph 44, “semiconductor device 100 may be in the form of a semiconductor chip (e.g., a die formed from a wafer)”], wherein the memory circuitry comprises a first region of memory [fig. 1, element 110] and first compute-in-memory circuitry [fig. 1, element 120], wherein the first compute-in-memory circuitry is configured to perform an arithmetic operation [paragraph 4, “In recent years, there has been development of DRAM devices including an internal processor that performs a part of an arithmetic operation”] using the first set of data from the circuitry and a second set of data stored in the first region of memory [paragraphs 44-46, “The semiconductor memory device 100 may perform a transaction or an internal processing operation under the control of the host 11”; “The first area 111 may store processing information PI or data DATA under the control of the host 11, and the second area 112 may store data DATA under the control of the host 11”; “In example embodiments, the processing information PI may be information for the internal processing operation performed by the internal processor 120. The processing information PI may include information such as an internal processing operation command and internal processing data”; hence, internal processor 120 may perform an 
Ryu does not explicitly disclose the circuitry as programmable logic circuitry;
wherein the programmable logic circuitry comprises a first region of programmable logic circuitry, wherein the first region of programmable logic circuitry is configured to be programmed with a circuit design that operates on a first set of data.
However, Jain discloses programmable logic circuitry [Abstract; A memory capable of carrying out compute-in-memory (CiM) operations is disclosed; fig. 13, processor 1086; col. 13, lines 56-62, processor 1086 can include PLDs, PLAs, PALs]
wherein the programmable logic circuitry comprises a first region of programmable logic circuitry [this feature is implied of a programmable logic device where the device contains a region which is programmable], wherein the first region of programmable logic circuitry is configured to be programmed with a circuit design that operates on a first set of data [col. 13, lines 63-65, processor 1086 can be or include one or more devices for automatically “operating on data”], in order to avoid bottlenecks to performance [col. 1, lines 37-40].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the device of Ryu to avoid bottlenecks to performance. It is for this reason one of ordinary skill in the art would have been motivated to implement the circuitry as programmable logic circuitry; wherein the programmable logic circuitry comprises a first region of programmable logic circuitry, wherein the first region of programmable logic circuitry is configured to be programmed with a circuit design that operates on a first set of data.
Referring to claim 13, Ryu discloses one or more tangible, non-transitory, machine-readable media comprising machine-readable instructions executable by one or more processors, wherein the instructions comprise instructions to: 
circuitry [fig. 1, CPU circuitry within element 11; paragraph 42, “host 11 may be an external processor such as CPU”] of a first die [fig. 1, element 11] with a first circuit design [CPU circuit design]; and 
initialize memory circuitry [fig. 1, circuitry within element 100] of a second die [fig. 1, element 100; paragraph 44, “semiconductor device 100 may be in the form of a semiconductor chip (e.g., a die formed from a wafer)”] in communication with the first die [fig. 1, element 11 in communication with element 100], wherein the memory circuitry of the second die comprises compute-in-memory circuitry [fig. 1, element 120], wherein initializing the memory circuitry comprises loading computational data associated with the first circuit design into the memory circuitry of the second die [paragraphs 44-46, “The semiconductor memory device 100 may perform a transaction or an internal processing operation under the control of the host 11”; “The first area 111 may store processing information PI or data DATA under the control of the host 11, and the second area 112 may store data DATA under the control of the host 11”; “In example embodiments, the processing information PI may be information for the internal processing operation performed by the internal processor 120. The processing information PI may include information such as an internal processing operation command and internal processing data”; hence, first data or second data (elements 111, 112) is written by host 11 and therefore 111/112 is loaded with computation data].
Ryu does not explicitly disclose configuring programmable logic circuitry.

One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the non-transitory, machine-readable media of Ryu to avoid bottlenecks to performance. It is for this reason one of ordinary skill in the art would have been motivated to implement configuring programmable logic circuitry.	
Referring to claim 14, the modified Ryu discloses the machine-readable media of claim 13, comprising instructions to run the first circuit design on the programmable logic circuitry, wherein running the first circuit design comprises: 
transmitting input data from the first die to the second die [Ryu, paragraph 42, The host 11 may access the semiconductor device 100 for data storage or retrieval--e.g., may write data DATA into the semiconductor memory device 100]; 
causing an arithmetic operation to be performed on the compute-in-memory circuitry of the memory circuitry of the second die using the input data and the computational data [Ryu, paragraphs 46, 55, The internal processor 120 may perform an internal processing operation under the control of the host 11. For example, the internal processor 120 may perform an internal processing operation based on the processing information PI written into the first area 111. For example, the first area or region 111 of a memory cell array can store processing information PI about how data 
transmitting the output data from the second die to the first die [Ryu, paragraph 42, The host 11 may access the semiconductor device 100 for data storage or retrieval--e.g., may read data DATA written into the semiconductor memory device 100].
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, in view of Jain, as applied to claim 1 above, and further in view of Park et al (hereinafter Park), U.S. Publication No. 2016/0104517 A1.
Referring to claim 2, the modified Ryu does not explicitly disclose the integrated circuit device of claim 1, wherein the first region of programmable logic circuitry is aligned with the first region of memory.
However, Park discloses wherein the first region of programmable logic circuitry is aligned with the first region of memory [fig. 6, stacked dies 620-650 aligned; stacked 
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the integrated circuit device of the modified Ryu to reduce peak current during signal transmission. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein the first region of programmable logic circuitry is aligned with the first region of memory.
Referring to claim 3, the modified Ryu does not explicitly disclose the integrated circuit device of claim 1, wherein the first integrated circuit die and the second integrated circuit die are 3D stacked and communicatively coupled by an interconnect.
However, Park discloses wherein the first integrated circuit die and the second integrated circuit die are 3D stacked [fig. 6] and communicatively coupled by an interconnect [fig. 6, see interconnect 670], in order to reduce peak current during signal transmission [paragraph 3].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the integrated circuit device of the modified Ryu to reduce peak current during signal transmission. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein the first integrated circuit die and the second integrated circuit die are 3D stacked and communicatively coupled by an interconnect.
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, in view of Jain, as applied to claim 1 above, and further in view of Jayasena et al (hereinafter Jayasena), U.S. Publication No. 2018/0074958 A1.
Referring to claim 4, the modified Ryu does not explicitly disclose the integrated circuit device of claim 1, wherein the first region of memory comprises a first sub-region associated with the first compute-in-memory circuitry and a second sub-region associated with a second compute-in-memory circuitry. 
However, Jayasena discloses wherein the first region of memory comprises a first sub-region associated with the first compute-in-memory circuitry and a second sub-region associated with a second compute-in-memory circuitry [fig. 5, local memory channel 1 sub-region associated with compute-in-memory circuitry 242; local memory channel 2 sub-region associated with compute-in-memory circuitry execution core 2; paragraph 9, “FIG. 5 illustrates in block diagram form a single PIM device” (processor-in-memory device)], in order to improve performance by reducing the cross sharing of data [paragraph 23].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the integrated circuit device of the modified Ryu to improve performance by reducing the cross sharing of data. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein the first region of memory comprises a first sub-region associated with the first compute-in-memory circuitry and a second sub-region associated with a second compute-in-memory circuitry. 
Referring to claim 12, the modified Ryu discloses the integrated circuit device of claim 4, wherein the first sub-region comprises a first controller that controls the first compute-in-memory circuitry [Jayasena, paragraph 28, memory channel controllers 244 that control passing of data to cores] and the second sub-region comprises a second controller that controls the second compute-in-memory circuitry [Jayasena, paragraph 28, memory channel controllers 244 that control passing of data to cores].
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, in view of Jain, as applied to claim 1 above, and further in view of Willcock, U.S. Patent No. 9,761,300 B1.
Referring to claim 5, the modified Ryu does not explicitly disclose the integrated circuit device of claim 1, wherein the first region of memory comprises a plurality of sub-regions and a plurality of corresponding compute-in-memory circuitry units.
However, Willcock discloses [col. 2, lines 54-60, processor-in-memory (PIM) structures] wherein the first region of memory comprises a plurality of sub-regions [fig. 2B, memory cell/cell plate sub-regions] and a plurality of corresponding compute-in-memory circuitry units [fig. 2B, elements 231], in order to increase, speed, rate, and efficiency of data movement [col. 4, lines 43-45].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the integrated circuit device of the modified Ryu in order to increase, speed, rate, and efficiency of data movement. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein the first region of memory comprises a plurality of sub-regions and a plurality of corresponding compute-in-memory circuitry units. 
Referring to claim 6, the modified Ryu discloses the integrated circuit device of claim 5, wherein the first set of data is broadcast to the plurality of compute-in-memory circuitry units [Willcock, col. 14, lines 27-29, The sense amplifier 206 may, e.g., in conjunction with the compute component 231, be operated to perform various operations using data from an array as input].
Referring to claim 7, the modified Ryu discloses the integrated circuit device of claim 5, wherein the second set of data is gathered from the plurality of compute-in-memory circuitry units [Willcock, col. 15, lines 1-5, gathering result data from compute unit to store in sense amplifier].
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, in view of Jain, in view of Willcock, as applied to claim 5 above, and further in view of Zhang, U.S. Publication No. 2017/0147608 A1.
Referring to claim 10, the modified Ryu does not explicitly disclose the integrated circuit device of claim 5, wherein the second set of data is simultaneously gathered in parallel from the plurality of compute-in-memory circuitry units.
However, Zhang discloses wherein the second set of data is simultaneously gathered in parallel from the plurality of compute-in-memory circuitry units [paragraphs 33, 35, 9, parallel search operation of PIMs; The result on each module may then be aggregated on the host], in order to reduce data aggregated data traffic across an entire system, while increasing search efficiency, and reducing energy consumption [paragraph 19].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the integrated .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, in view of Jain, in view of Willcock, as applied to claim 5 above, and further in view of Ma et al (hereinafter Ma), U.S. Publication No. 2018/0075339 A1.
Referring to claim 11, the modified Ryu does not explicitly disclose the integrated circuit device of claim 5, wherein the compute-in-memory circuitry units comprise a dot product engine and an accumulate circuitry.
However, Ma discloses wherein the compute-in-memory circuitry units comprise a dot product engine and an accumulate circuitry [paragraphs 53, 72, 73, 77], in order to provide improved performance and efficiency of a neural network accelerator [paragraph 8].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the integrated circuit device of the modified Ryu in order to provide improved performance and efficiency of a neural network accelerator. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein the compute-in-memory circuitry units comprise a dot product engine and an accumulate circuitry.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, in view of Jain, as applied to claim 13 above, and further in view of Ma et al (hereinafter Ma), U.S. Publication No. 2018/0075339 A1.
Referring to claim 15, the modified Ryu does not explicitly disclose the machine-readable media of claim 14, wherein the arithmetic operation comprises a dot product operation, an accumulation operation, a matrix operation, a vector operation, a convolution operation, or a combination thereof.
However, Ma discloses wherein the arithmetic operation comprises a dot product operation, an accumulation operation, a matrix operation, a vector operation, a convolution operation, or a combination thereof [paragraphs 53, 72, 73, 77], in order to provide improved performance and efficiency of a neural network accelerator [paragraph 8].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the integrated circuit device of the modified Ryu in order to provide improved performance and efficiency of a neural network accelerator. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein the arithmetic operation comprises a dot product operation, an accumulation operation, a matrix operation, a vector operation, a convolution operation, or a combination thereof.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, in view of Jain, as applied to claim 13 above, and further in view of Jurisch, U.S. Publication No. 2016/0329975 A1.
Referring to claim 16, the modified Ryu does not explicitly disclose the machine-readable media of claim 13, wherein: 
the first circuit design comprises a filtering function; and 
the computational data associated with the first circuit design comprises one or more filter coefficients.
However, Jurisch discloses wherein: 
the first circuit design comprises a filtering function [paragraph 92]; and 
the computational data associated with the first circuit design comprises one or more filter coefficients [paragraph 92, Insofar as the digital measurement input is designed as an ASIC or an FPGA, the filter coefficients can be modifiably specified e.g. in a memory register of the module in question], in order to allow measurement values to be processed with efficient utilization of processing capacities [paragraph 10].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the integrated circuit device of the modified Ryu in order to allow measurement values to be processed with efficient utilization of processing capacities. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein: the first circuit design comprises a filtering function; and the computational data associated with the first circuit design comprises one or more filter coefficients.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, in view of Jain, as applied to claim 13 above, and further in view of Goulding et al (hereinafter Goulding), U.S. Publication No. 2019/0087708 A1.
Referring to claim 17, the modified Ryu does not explicitly disclose the machine-readable media of claim 13, wherein: 
the first circuit design comprises an artificial neural network function; and 
the computational data associated with the first circuit design comprises one or more neutral neural network weights.
However, Goulding discloses wherein: 
the first circuit design comprises an artificial neural network function [paragraph 9, In various embodiments, an ANN may be configured in a non-local memory, converted into a stream of computer instructions, transferred to local processing circuitry (e.g., an FPGA), and executed entirely within the local processing circuitry. The local processing circuitry may include special purpose hardware accelerator circuits (AC) and static random access memory (SRAM) to reduce both training and execution time of the ANN]; and 
the computational data associated with the first circuit design comprises one or more neutral neural network weights [paragraph 16, The linked list representation 130 may include memory locations for input/output, network parameters (e.g., weights and connections], in order to reduce training and execution time of the ANN [paragraph 9].
 One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the integrated circuit device of the modified Ryu to reduce training and execution time of the ANN. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein: the first circuit design comprises an artificial neural network function; and the .
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al (hereinafter Ryu), U.S. Publication No. 2017/0344301 A1, in view of Jain et al (hereinafter Jain), U.S. Patent No. 10,073,733 B1, in view of Patterson et al (hereinafter Patterson), U.S. Patent no. 6,802,026 B1.
Referring to claim 18, Ryu discloses a data center system comprising: 
an integrated circuit [fig. 1; paragraph 42, system 10 such as a graphics card] comprising: 
a first region comprising circuitry [fig. 1, CPU circuitry within element 11; paragraph 42, “host 11 may be an external processor such as CPU”]; and 
a second region comprising memory circuitry [fig. 1, circuitry within element 100], wherein the memory circuitry comprises integral compute-in-memory circuitry [fig. 1, element 120] configured to perform an arithmetic operation [paragraph 4, “In recent years, there has been development of DRAM devices including an internal processor that performs a part of an arithmetic operation”] using the first set of data and a second set of data stored in the memory circuitry [paragraphs 44-46, “The semiconductor memory device 100 may perform a transaction or an internal processing operation under the control of the host 11”; “The first area 111 may store processing information PI or data DATA under the control of the host 11, and the second area 112 may store data DATA under the control of the host 11”; “In example embodiments, the processing information PI may be information for the internal processing 
	Ryu does not explicitly disclose programmable logic circuitry that can be configured with a circuit design that operates on a first set of data.
However, Jain discloses programmable logic circuitry [Abstract; A memory capable of carrying out compute-in-memory (CiM) operations is disclosed; fig. 13, processor 1086; col. 13, lines 56-62, processor 1086 can include PLDs, PLAs, PALs]
that can be configured with a circuit design [this feature is implied of a programmable logic device where the device contains a region which is programmable] that operates on a first set of data, [col. 13, lines 63-65, processor 1086 can be or include one or more devices for automatically “operating on data”], in order to avoid bottlenecks to performance [col. 1, lines 37-40].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the system of Ryu to avoid bottlenecks to performance. It is for this reason one of ordinary skill in the art would have been motivated to implement programmable logic circuitry that can be configured with a circuit design that operates on a first set of data.
The modified Ryu does not explicitly disclose a processor configured to cause the first region of the integrated circuit to be configured with the circuit design.

One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the system of the modified Ryu to provide easier debugging. It is for this reason one of ordinary skill in the art would have been motivated to implement a processor configured to cause the first region of the integrated circuit to be configured with the circuit design.
Referring to claim 19, the modified Ryu discloses the data center system of claim 18, wherein the processor is configured to initialize the memory circuitry by causing the second set of data to be loaded into the memory circuitry [Jain, Abstract, A memory capable of carrying out compute-in-memory (CiM) operations is disclosed. The memory includes a matrix of bit cells having a plurality of bit cells along one or more rows and a plurality of bit cells along one or more columns, each bit cell having a value stored therein].
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, in view of Jain, in view of Patterson, as applied to claim 18 above, and further in view of Ma et al (hereinafter Ma), U.S. Publication No. 2018/0075339 A1.
Referring to claim 20, the modified Ryu does not explicitly disclose the data center system of claim 18, wherein the circuit design comprises an artificial intelligence (AD) application, wherein results of the arithmetic operation of the integral compute-in-memory circuitry are configured to be sent to the first region, and wherein the artificial intelligence application of the circuit design on the first region is configured to perform an application-specific process comprising an activation function, a transform, a data format conversion, pre-processing, post-processing, or a combination thereof.
However, Ma discloses wherein the circuit design comprises an artificial intelligence (AD) application, wherein results of the arithmetic operation of the integral compute-in-memory circuitry are configured to be sent to the first region [paragraphs 53, 72, 73, 77; also see Ryu, paragraphs 6 and 42 which disclose obtaining a compute-in-memory result and the host retrieving the result], and wherein the artificial intelligence application of the circuit design on the first region is configured to perform an application-specific process comprising an activation function [paragraph 31, The "Neuron" and "Synaptic weights" are the common elements in the ANN, although computation, non-linear activation, and optional subsampling functions can be different among different ANN types and applications], a transform, a data format conversion, pre-processing, post-processing, or a combination thereof, in order to provide improved performance and efficiency of a neural network accelerator [paragraph 8].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the data center system of the modified Ryu in order to provide improved performance and efficiency of a neural network accelerator. It is for this reason one of ordinary skill in the art would .

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the second set of data is reduced to form partial sums when computing tensor operations using the plurality of compute-in-memory circuitry units, in combination with other recited limitations in claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181